Dissenting Opinion by
Me. Justice Musmanno :
Taking a man from one State and sending him into another against his will is such an obvious invasion of his liberties that this forcible removal can be justified only by a meticulous observance of all requirements of the law of extradition under the Constitution of the United States and the Constitution of Pennsylvania.
I am satisfied that the very able and experienced jurist in the Court below, the Honorable Judge Levinthal of the Court of Common Pleas of Philadelphia County, properly granted the writ of habeas corpus for the reasons which he announced in his Opinion, parts of which are here quoted:
“It is clear that under Section 3 of the Uniform Criminal Extradition Act of July 8, 1941, P. L. 288 (19 PS 191), the demand for extradition must contain certain specific allegations and must be properly authenticated. It has been held that the court must satisfy itself that the requisition papers are in order and that the papers constituting the extradition warrant are authenticated by the executive authority making the demand. Commonwealth ex rel. Thomas v. Supt. of Phila. County Prison, 372 Pa. 599 (1953). *189In order to perform its duty in this respect, the court must have the original papers constituting the entire record before it. In the case of Commonwealth ex rel. Wyatt v. Adams, 30 Westmoreland 169 (1948), Judge McWerter properly held that where the requisition of the Governor of the demanding State had not been offered in evidence by the respondents, the relator was entitled to discharge on that ground alone.'
“It is apparent that unless the complete original record is offered in evidence, the proceedings are fatally defective. Obviously, the court does not perform its duty of ascertaining whether the documents are in order by accepting a certificate from the Secretary of the Commonwealth that he is satisfied that the record is complete and duly authenticated.
“Furthermore, even if it be conceded that the copies are admissible in evidence, an examination of the photostatic copy of the demand for the extradition of the relator discloses that there is no allegation ‘that the accused was present in the demanding State at the time of the commission of the alleged crime’, as required in Section 3 of the Extradition Act. In the case of Commonwealth ex rel. Thomas v. Supt. Phila. County Prison, supra, it was held that an extradition warrant was fatally defective because it failed to contain such an allegation.”